Title: John Quincy Adams to Abigail Adams Smith, 14 January 1787
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      Cambridge January 14th: 1787
     
     I determined about a fortnight agone, to sit down, and write you a letter, expressing my anxiety and surprize, that for three months I had not received one line from my friends in Europe; I did in fact in a letter to Mamma, make my complaint, but a day or two afterwards I was made happy, with two excellent letters, the one from her, and the other from you. But instead of making apologies for not writing more frequently of late, you call me to an account for my own neglect: in answer to which I can only repeat, what I have so frequently said; that the noiseless tenor of a college life, and the unvaried uniformity of circumstances, cannot furnish a subject, either for interesting relation, or brilliancy of sentiment. I have not however missed any opportunities for writing, of which I have been apprized; and you may be assured that I shall never fail in my duty, when I can see a possibility of fulfilling it. Now for journal. On the 17th: of October the fall Vacation began, and I went to Braintree. On the 1st: of November the Vacation being ended I returned to Cambridge. Remarkable events! are they not. “But” say you, “how did you spend your time at Braintree during that fortnight”? Why Madam, I read three or four Volumes of History, and Burlamaqui, upon Law: I wrote a few Letters, (but as they had not a voyage of 3000 miles to undertake, I was not at much trouble in equipping them;) I went a fowling once or twice, and had my labour for my pains. I prick’d off a few tunes, and blew them on the flute. And further the deponent saith not. But by the bye, since I have made mention of my flute, I must relieve you from your anxiety, concerning the effect it might have upon my health. It is now nine months since I first began to blow, and I have never experienced the least bad effect from it. I have consulted several persons, used to that instrument, and they have all told me; that unless a person be of a very slender constitution, the moderate use of a flute, cannot be hurtful. I have neither time, nor inclination to blow so much as to injure my health. But it has been since, my residence here, my greatest amusement, and the chief relaxation after study; and indeed it affords me so much pleasure, that I cannot think of giving it up, while I am sensible of no injury from it: thus far however I will promise you: that if I ever perceive myself hurt by it, I will immediately quit; before it can do any essential injury.
     I now return to my history. For six weeks after my returning here, I went once to Mr Gerry’s (he has bought a house and farm in this town, and came to live here about five month’s since.) Excepting this visit and two or three at Mr: Dana’s, I went no where.—Upon recollection, I must also except one dancing party, that we had with a number of the young Ladies in the town: I would describe it to you, and might possibly raise a smile, by characterizing the Ladies; but I must avoid it, for fear, of having another lecture for severity.—In December two violent Snow storms which happened in one week; stopp’d up the roads in the Country so effectually, that no wood came in town for three weeks. Many families in town, and two thirds of the Students, were entirely destitute. I was without any, four of the coldest days, we have had this Season. On Wednesday the 13th. of December, the students were dismissed, for eight weeks. The vacation commenced three weeks sooner than common, on ac­count of the impossibility of procuring wood. I determined to remain here through the vacation, for several reasons. I thought that four of us going at once to Mr: Cranch’s, would make it troublesome, and inconvenient to them: and although I have always been treated there with as much attention and kindness as I could possibly wish, yet it was not like home; the absence of my Parents and Sister, deprived Braintree of its chief attractions, and the place by reviving so frequently the idea of their absence, caused too many melancholy sensations, to be an agreeable residence. I knew that if I left Cambridge, I should be obliged to spend more than half my time in visiting here and there, and every where, which could be of no service to me, nor to any other person:—and besides this, I had engaged some time since, at the desire of my Class, in an undertaking, somewhat laborious; my avocations in Term time are such, that I cannot pay much attention then to this piece of work, and I cannot attend to it conveniently, except I be in Cambridge. The present leisure time afforded me an excellent opportunity; and I thought I should fail in my duty to the Class, if I did not improve it. I have employ’d a great part of my Time, to that purpose, and have got about half through the business.
     It would have been disagreeable to remain in college, entirely alone; in this respect, I was very fortunate: a young gentleman, by the name of Bridge, whose character as a scholar and a gentleman is inferior to none, at this university, remained here likewise, and we agreed to chum together during the vacation. We keep a chamber in College, and board, at professor Wigglesworth’s. This gentleman is equally free from the supercilious frown of the President, and the distant reserve of a Tutor. He treats us with an unaffected complaisance, which is not the most remarkable characteristic of all the governors of the university; he commands respect, but not by insisting on it, as an highwayman, who demands your purse. There are in his house two young Ladies; his niece, and daughter. I am happy that I can give you a few traits of their characters, without incurring your censure, for severity. Miss Catharine Jones, is just turn’d of eighteen. Her face is one of those, which without containing perhaps one beautiful feature, view’d seperately, yet taken all together, possesses a certain charm, which entitles her to the appellation of a beauty. Her person is large, though not inelegant; I would say she was stout built, if the expression, were not more applicable to a man of war, than to a young Lady. Her mind appears to partake of several of these qualities; if considered in a comprehensive manner, it may be called amiable, though an enumeration of every particular quality might be to her disadvantage. She has a share of wit, and a share of good nature, which is however sometimes soured, by a small tincture of caprice. She is not wholly exempt from Vanity; but as her understanding, rather than her person is the object of this Vanity, she endeavours to appear sarcastic, because she supposes, a satirical talent, must imply, an uncommon share of wit. To sum up my opinion of her; I could esteem her as a friend, I could love her as a Sister, but I should never think of her as the companion of my life.
     Miss Peggy Wigglesworth is two years older than her Cousin. Her complexion is of the browner order; but this defect, if a defect it be, is compensated, by a rosy variety of colour; her face is not beautiful, but is remarkable for expressing, all the candor, benevolence, and sincerity of her heart, her shape, would be genteel in France or England, though her size, would seem to give her the title of a pretty woman as Fielding expresses it. As to her mind, should I attempt to give you a just description, of its virtues, I fear you would suspect me of writing a panegyric, rather than a character. She does not make such a display of wit, as her cousin, but she has an open frankness, and a generous candor, infinitely more amiable in my opinion, than an incessant endeavour to appear smart, and as she is equally acquainted with the enjoyments, and the solicitudes, which attend great sensibility, she is intirely free from that Vanity, whose gratification, consists, in the mortification of others. The greatest imperfection, which the severest scrutiny of her conduct and sentiments could discover, would be a degree of sincerity and unreservedness, which is considered as a fault only because the taste of mankind is vitiated by dissimulation. Notwithstanding all this, she is almost universally the object of, friendship, and esteem, rather than of love. I am sensible of this fact myself, and when I search my own mind to find the causes of it, I am reduced to condemn, either the Passion; of Love, or the sentiments by which it is produced.—The characters of these two ladies, you will perceive, are very different yet they are both very agreeable, and their conversation, affords us pleasing relaxation, after the toils, of study. There are a number of other families where we have visited in the course of the vacation, but excepting Mrs: Dana, and Mrs: Pearson, I believe you have no acquaintance here. I have frequently in the course of the vacation, been at Mr: Dana’s: his Lady you know; she is very agreeable, and always in excellent spirits. Miss Almy Ellery, is with her: I think you have seen this young Lady. She is unfortunately somewhat deaf, but is uncommonly sensible, and, (what I am griev’d to say is still more uncommon in this country) her mind is much improved by reading: so that she can entertain a company with a large variety of conversation, without having recourse to the stale, and trivial topics of common-place, or to the ungenerous, and disgraceful topic of scandal. She is not handsome, and is I suppose 27 years old: yet if she was in company with twenty of the most beautiful young ladies in the State, and in this company, I had to choose my seat, it should certainly be by her side. I have been endeavouring, my Sister, ever since I returned from Europe, to find a female character like this, united to great beauty of person. As yet my researches have been unsuccessful, and I begin to have the same prejudice against a beauty, as you have expressed in one of your letters against handsome men.
     
     Sunday Feby: 5th: i.e. 4th
     Callahan sailed a fortnight sooner than I had been led to expect, and I had not an opportunity, to send this Letter, before he went. Since I wrote the preceding pages, few circumstances have occurred, the relation of which could afford you any entertainment. One little party only, has given variety to the scene; there was nothing interesting in it, but such as it was, you shall hear. You must know in the first place, that in the town of Mystic, about 5 miles from this, there are about thirty five young Ladies, of what is called the ton; and excepting two of my Classmates, who spend the vacations in that place, there are only two young gentlemen. You may judge, that in such a dearth of men, if any thing is going forward which requires their presence, volunteers must be hunted for in the neighbouring towns. About a fortnight agone, a dancing party being proposed there, one of the classmates aforesaid, came and invited Williams, (the professor’s son, and likewise a Classmate) my Chum and me, to join them: accordingly we went over one evening, and were introduced into a large company of Ladies, with whom we were entirely unacquainted. Many of them were handsome, but female beauty, is so universal in this country, that I pay little attention to it. We soon went to dancing, and this circumstance assisted me greatly to become acquainted with the Ladies. Where human beings are unacquainted with the ridiculous solemnity of formal ceremony, the social spirit which is natural to them, will always produce its effect. Before the evening was ended, I felt as free from restraint, as I could be in the most familiar company. It fell to my lot, at first, to dance with the handsomest lady in Company. I endeavoured to enter into conversation with her, but to every thing I could say, the only answers were, “yes,” “no,” “I think so,” “indeed!” I was soon tired of her, and concluded she was too much occupied in thinking of herself, to give any of her attention to other people: we drew again for partners, and I found in a short time that I had made an advantageous exchange. One of these Ladies could only be seen, the other was likewise heard with pleasure.
     In your last Letter, (which I must observe by the bye, is dated September 1st:) you caution me against satirizing the heads of our university, and moreover threaten me with a syllogism, at Commencement. I have made it a rule ever since I entered college, to treat the government, with all the deference, and respect due to them, and I have reason to suppose, that no one of them, has any particular pique against me. If they had I should have perceived it, for their partialities are generally very conspicuous; and as to the syllogisms, it is by no means terrible to me, for I conceive I have as good a right to doubt of their judgment as they have to doubt of my capacity. . . . But I have some hopes that I shall not be subjected even to the temporary mortification of reading syllogisms, as there is some probability, that we shall not have a public Commencement. The expences of that day, to the Class which graduates, are said to amount upon an average to 1000£. In the present situation of the Country, this is a large sum, and the advantages derived from appearing in public are not adequate to it. The Class have unanimously signed a petition to the corporation, requesting a private Commencement, and we are in great hopes it will be granted.
     
     Friday. Feby: 9th:
     The vacation closed the day before yesterday: our brothers and Cousin return’d from Braintree: but the weather has been so bad, that only a small number of the students have arrived. I went to Boston yesterday, for the first time since last October. Uncle Smith’s family, Doctor Welch’s, Mr: Storer’s are well. Polly Storer has been ill several months, but is recovering. Mr. W: Smith is in a fair way of getting married, to a lady in Newbury. Strange things, will happen some times. Dr: Tufts and Mr: Cranch are both in Boston attending the general Court; who assembled last week, and finally did, what might with propriety have been done four months past. That is, they have declared that a rebellion exists in the Counties of Worcester, Hampshire and Berkshire. It is to be hoped that the government will now act with some spirit, but I suppose you see our newspapers regularly, and they will give you full accounts of all the late political occurrences.
     Honestus has been attacked since his arrival from England, and accused of being an instrument in producing the rebellion: his writings, which were preserved from the neglect, and contempt which they deserved, only by the temporary frenzy of popular prejudice, are now deprived even of that support, and will probably receive very little attention, henceforward from the public. They have not terrified me from the study of the Law, but with whom I am to study is not yet decided.
     Captain Folgier proposes sailing the first fair wind. I am in hopes I shall be able to send this before he goes. I begin to be impatient for letters again. Cushing is expected every day; I shall depend upon hearing from you by him.
     Remember me to Mr: Smith, and to our Parents. I should have written to my father, had I heard sooner of this opportunity, and if possible, I will yet write.
     
      Your ever affectionate brother.
      J. Q. Adams
     
    